 
Exhibit 10.3
 
ChromaDex Corporation
 
Restricted Stock Award Grant Notice
 
(Second Amended and Restated 2007 Equity Incentive Plan)
 
ChromaDex Corporation (the “Company”), pursuant to its Second Amended and
Restated 2007 Equity Incentive Plan (as amended from time-to-time, the “Plan”),
hereby awards to Participant a restricted stock award covering the number of
shares of the Company’s Common Stock set forth below. The Company acknowledges
the receipt from Participant of consideration with respect to the par value of
the shares of the Company’s Common Stock in the form of cash, past or future
services rendered to the Company by Participant or such other form of
consideration as is acceptable to the Board. The restricted stock award and the
shares of Common Stock awarded hereunder are subject to all of the terms,
conditions and restrictions as set forth herein, in the Restricted Stock Award
Agreement and the Plan, all of which are attached hereto and incorporated herein
in their entirety. Capitalized terms not explicitly defined herein but defined
in the Plan or the Restricted Stock Award Agreement will have the same
definitions as in the Plan or the Restricted Stock Award Agreement, as
applicable. If there is any conflict between the terms herein and the Plan, the
terms of the Plan will control.
 
Participant:                                             Robert
Fried                                                    

 
Date of  Grant:                                       
____________________________________
 
Vesting Commencement Date:                ____________________________________
 
Number of Shares Subject to Award:      ____________________________________
                                  
 
 
Vesting Schedule: 
The Unvested Shares subject to this Award will vest and become Vested Shares in
accordance with the vesting schedule below (each such vesting date specified
below, a “Vesting Date”):
 
Subject to the Participant’s Continuous Service through the applicable vesting
date, 1/3rd of the shares of Common Stock subject to this Award will vest and
become Vested Shares on each of the first three anniversaries following the
Vesting Commencement Date.
 
Except as provided in the paragraph immediately below, in the event
Participant’s Continuous Service terminates for any reason, all Unvested Shares
as of the date of such termination of Continuous Service shall immediately and
automatically be forfeited and returned to the Company without any payment of
consideration therefor and without any required action by or notice to
Participant.
 
Notwithstanding the foregoing, upon the occurrence of (i) a Change of Control,
(ii) Participant’s death, (iii) Participant’s Disability (as defined in the
Employment Agreement), (iv) termination by the Company of Participant’s
employment without Cause (as defined in the Employment Agreement), or (v)
resignation by Participant of his employment for Good Reason (as defined in the
Employment Agreement), then, subject in each case to Participant’s Continuous
Service as an employee or consultant of the Company or any of its subsidiaries
though such event, all Unvested Shares shall vest immediately.
 
Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Award Grant
Notice, the Restricted Stock Award Agreement and the Plan. Participant
acknowledges and agrees that this Restricted Stock Award Grant Notice and the
Restricted Stock Award Agreement may not be modified, amended or revised except
as provided therein or in the Plan.  Participant further acknowledges that as of
the Date of Grant, this Restricted Stock Award Grant Notice, the Restricted
Stock Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock in the Company
and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) equity awards
previously granted and delivered to Participant, (ii) any compensation recovery
policy that is or may be adopted by the Company or is otherwise required by
applicable law and (iii) that certain Executive Employment Agreement, dated
March 12, 2017, by and between the Company and the Participant (the “Employment
Agreement”). By accepting this restricted stock award, Participant consents to
receive such documents by electronic delivery and to participate in the Plan
through an on-line or electronic system to the extent established and maintained
by the Company or another third party designated by the Company.
 
 
-1-

 
 
 
ChromaDex Corporation
 
By:   _________________________
                                                            

                          Signature
 
Title: _________________________
             

Date: _________________________

 
Participant:
 
__________________________________
                             Signature
 
Date:   ____________________________

 

Attachments:
 
Attachment I: 
Restricted Stock Award Agreement
Attachment II: 
Second Amended and Restated 2007 Equity Incentive Plan
 
 
 
 
-2-

 

 
Attachment I
 
CHROMADEX CORPORATION
 
Restricted Stock Award Agreement
(Second Amended and Restated 2007 Equity Incentive Plan)
 
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) and
this Restricted Stock Award Agreement (the “Agreement” and together with the
Grant Notice, the “Award”) and its Second Amended and Restated 2007 Equity
Incentive Plan (as amended from time-to-time, the “Plan”), ChromaDex Corporation
(the “Company”) has awarded you the number of shares of the Company’s Common
Stock subject to the Award as indicated in the Grant Notice. Capitalized terms
not explicitly defined in this Agreement but defined in the Plan will have the
same definitions as in the Plan. If there is any conflict between the terms in
this Agreement and the Plan, the terms of the Plan will control.
 
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
 
1. Vesting. Subject to the limitations contained herein, your Award will vest
pursuant to the Vesting Schedule in the Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service unless otherwise expressly
set forth in the Grant Notice. “Vested Shares” will mean shares subject to your
Award that have vested in accordance with the Vesting Schedule and with respect
to which the forfeiture conditions set forth in Section 2 have lapsed, and
“Unvested Shares” will mean shares subject to your Award that have not vested in
accordance with the Vesting Schedule that remain subject to such risk of
forfeiture as set forth in Section 2 of this Agreement.
 
2. Forfeiture of Unvested Shares. Except as may be expressly provided in the
Grant Notice or otherwise determined by the Board in its sole discretion, in the
event your Continuous Service terminates for any reason, all Unvested Shares as
of the date of your termination of Continuous Service shall immediately and
automatically be forfeited and returned to the Company without any payment to
you and without any required action or notice to you. You hereby agree to take
whatever action the Company deems necessary to effectuate the Company’s
reacquisition of the Unvested Shares and the return of such shares to the
Company. Following such forfeiture and return to the Company, the Company will
become the legal and beneficial owner of the Unvested Shares and all rights and
interests in and related to such shares, and the Company will have the right to
transfer to its own name the Unvested Shares without further action by you.
 
3. Restrictions and Conditions.
 
(a) In addition to any other limitation on transfer created by applicable
securities laws, you may not sell, assign, hypothecate, donate, encumber or
otherwise dispose of all or any part of the Unvested Shares or any interest in
the Unvested Shares; provided, however, that an interest in the Unvested Shares
may be transferred pursuant to a domestic relations order as defined in the
Code. In the case of Vested Shares, you will not sell, assign, hypothecate,
donate, encumber or otherwise dispose of all or any part of the Vested Shares or
any interest in the Vested Shares except in compliance with this Agreement, the
Company’s bylaws and applicable securities laws.
 
(b) In order to implement the provisions of this award, the Company may at its
election either (i) after the Date of Grant, issue a certificate representing
the shares of Common Stock subject to this Award and place a legend on and stop
transfer notice describing the restrictions on and forfeitability of the
Unvested Shares subject to this Award, in which case the Company may retain such
certificates unless and until the Unvested Shares represented by such
certificate have vested and may cancel such certificate if and to the extent
that the Unvested Shares are forfeited and returned to the Company or (ii) not
issue any certificate representing shares of Common Stock subject to this Award
and instead document your interest in such shares of Common Stock by registering
such shares of Common Stock with the Company’s transfer agent (or another
custodian selected by the Company) in book entry form in your name with the
applicable restrictions noted in the book-entry system, in which case
certificate(s) representing all or a part of shares of Common Stock will not be
issued unless and until Unvested Shares become Vested Shares hereunder. The
Company may provide for delay in the issuance or delivery of Vested Shares as it
determines appropriate in order to effectuate Section 9(b) of this Agreement.
 
 
-3-

 
 
(c) Unvested Shares, together with any other assets or securities in respect of
such Unvested Shares (e.g., dividends), shall be remitted to the Company and
subject to forfeiture and restriction on transfer pursuant to Sections 2 and 3
of this Agreement and all other restrictions of the Grant Notice, this Agreement
and the Plan. Subject to the provisions of Sections 2 and 3 of this Agreement,
all Vested Shares (and any other vested assets and securities attributable
thereto) shall be released by the Company within fifteen (15) days following the
date of their vesting. At all times prior to the release of the shares of Common
Stock pursuant to the foregoing sentence, the certificates or book entries
representing such shares shall remain in the Company’s possession or control. If
the Unvested Shares are to be certificated in accordance with Section 3(b)(i),
you shall deliver to the Company a duly executed blank stock power in a form to
be provided by the Company.
 
4. Rights as Stockholder. Subject to the provisions of this Award, you will
exercise all rights and privileges of a stockholder of the Company with respect
to the shares of Common Stock subject to this award. You will be deemed to be
the holder of the shares for purposes of receiving any dividends that may be
paid with respect to such shares (which will be subject to the same vesting and
forfeiture restrictions as apply to the shares to which they relate) and for
purposes of exercising any voting rights relating to such shares.
 
5. Restrictive Legends. All certificates and/or book entries representing the
Common Stock issued under your Award will be endorsed with appropriate legends
determined by the Company in its sole discretion (in addition to any other
legend that may be required by other agreements between you and the Company).
 
6. Capitalization Adjustments. The number of shares and/or class of securities
subject to your Award may be adjusted from time to time for Capitalization
Adjustments.
 
7. Securities Law Compliance. In no event may you be issued any shares of Common
Stock under your Award unless the shares are either then registered under the
Securities Act or, if not registered, the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. Your Award and the issuance of shares of Common Stock under your Award also
must comply with all other applicable laws and regulations, and you will not
receive any shares of Common Stock under your Award if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
 
8. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
 
9. Withholding Obligations.
 
(a) The Company may, in its sole discretion, satisfy all or any portion of the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your Award (the
“Withholding Taxes”) by withholding shares of Common Stock from the shares of
Common Stock issued or otherwise issuable to you in connection with the Award
with a Fair Market Value equal to the amount of such Withholding Taxes;
provided, however, that the number of such shares of Common Stock withheld may
not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; and provided, further, that to
the extent necessary to qualify for an exemption from application of Section
16(b) of the Exchange Act, if applicable, such share withholding procedure will
be subject to the express prior approval of the Company’s Compensation
Committee. To the extent the Company does not satisfy any Withholding Taxes by
withholding shares of Common Stock as described in the immediately preceding
sentence, you agree to make a cash payment to the Company to cover such
Withholding Taxes when requested by the Company to do so. The Company
acknowledges that, to fund such cash payment, you may elect to establish a
10b5-1 Plan to sell shares of Common Stock subject to the Award upon their
vesting to satisfy no less than the Withholding Taxes. The Company shall use
commercially reasonable efforts to promptly provide an appropriate legend
removal letter of the Company’s counsel in form and substance required by the
transfer agent or other appropriate party in connection with any such sale.
 
 
 
-4-

 
(b) Unless the tax withholding obligations of the Company and any Affiliate are
satisfied, the Company will have no obligation to issue a certificate for such
shares, deliver such shares and/or release such shares from any escrow (as
applicable) provided for in this Agreement.
 
(c) In the event the Company’s obligation to withhold arises prior to the
delivery or release to you of Common Stock or it is determined after the
delivery of Common Stock to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.
 
10. Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You agree to review with your own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. You will rely
solely on such advisors and not on any statements or representations of the
Company or any of its agents. You understand that Section 83 of the Code taxes
as ordinary income to you the fair market value of the shares of Common Stock
issued to you pursuant to the Award as of the date any restrictions on such
shares lapse (that is, as of the date on which part or all of such shares vest).
You understand that you may elect to be taxed at the time the Common Stock is
issued to you pursuant to your Award, rather than when and as applicable
restrictions lapse, by filing an election under Section 83(b) of the Code (an
“83(b) Election”) with the Internal Revenue Service within thirty (30) days
after the date your acquire shares of Common Stock pursuant to your Award. Even
if the fair market value of the Common Stock at the time of grant of your Award
equals the amount paid for the Common Stock, the 83(b) Election must be made to
avoid income under Section 83(a) in the future. You understand that failure to
file such an 83(b) Election in a timely manner may result in adverse tax
consequences for you. You further understand that you must file an additional
copy of such 83(b) Election with your federal income tax return for the calendar
year in which you make such 83(b) Election. You acknowledge that the foregoing
is only a summary of the effect of U.S. federal income taxation with respect to
issuance of the Common Stock pursuant to your Award, and does not purport to be
complete. You further acknowledge that the Company has directed you to seek
independent advice regarding the applicable provisions of the Code, the income
tax laws of any municipality, state or foreign country in which you may reside,
and the tax consequences of your death. You assume all responsibility for filing
an 83(b) Election and paying all taxes resulting from such election or the lapse
of the restrictions on the Common Stock. YOU ACKNOWLEDGE THAT IT IS YOUR OWN
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION
83(B) OF THE CODE. THE COMPANY AND ITS LEGAL COUNSEL CANNOT AND DO NOT ASSUME
RESPONSIBILITY FOR FAILURE TO FILE THE 83(B) ELECTION IN A TIMELY MANNER UNDER
ANY CIRCUMSTANCES.
 
11. Notices. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five days
after deposit in the U.S. mail, postage prepaid, addressed to you at the last
address you provided to the Company. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
Award by electronic means or to request your consent to participate in the Plan
by electronic means. By accepting this Award, you consent to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
 
-5-

 
 
12. Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.
 
13. Other Documents. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
 
14. Effect on Other Employee Benefit Plans. The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides.
 
15. Severability. If all or any part of this Award or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Award or the Plan not
declared to be unlawful or invalid. Any Section of this Award (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.
 
16. Miscellaneous.
 
(a) The rights and obligations of the Company under your Award are transferable
by the Company to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company and subject
to the terms and conditions of this Agreement and the Plan.
 
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
 
*             *            *

 
This Restricted Stock Award Agreement will be deemed to be signed by the Company
and Participant upon the signing by Participant of the Restricted Stock Award
Grant Notice to which it is attached or (to the extent established and permitted
by the Company) by acceptance of this Award through the Company’s electronic
stock plan administration system.
 
 
 
-6-

 

 
Attachment II
 
 
SECOND AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
 
 
 
 
 
-7-
